Citation Nr: 1537853	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  06-00 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for loss of control of bodily function, to include as due to a service-connected disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Associate Counsel

INTRODUCTION

The Veteran had active service from April 1983 to December 1984.

This matter comes before the Board of Veteran's Appeals (Board) on appeal from an August 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which, in pertinent part, denied service connection for loss of control of bodily function.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The Veteran presented testimony before the undersigned Veterans Law Judge at the RO in July 2008 and before a Decision Review Officer in March 2006.  Transcripts of both hearings are associated with the record.

In an April 2013 decision, the Board denied the claim for service connection for loss of control of bodily function, to include as due to diabetes mellitus and myofascial cervical and lumbar spine syndrome.  The Veteran appealed the Board's decision to the Court of Appeals for Veterans Claims (Court).  In a June 2014 memorandum decision, the Court vacated the Board's decision and remanded the appeal for additional development.

The issue on appeal was remanded by the Board in February 2015 to obtain a medical opinion for the Veteran's claimed bladder and bowel incontinence.  This was accomplished, and the claim was readjudicated in a June 2015 supplemental statement of the case.  For the reasons discussed below, the appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran is seeking service connection for loss of control of bodily function, including bladder and bowel incontinence.  He specifically contends that his condition is secondary to diabetes mellitus, for which service connection is not in effect.  See July 2008 hearing transcript at pg. 39.  

With regard to the theory of secondary service connection based on the Veteran's service-connected disabilities, a medical opinion was obtained in April 2015.  The examiner noted that the electronic claims file had been reviewed prior to rendering the opinion.  On page 6 of the medical opinion, the examiner stated the following:

"Therefore, it is LESS LIKELY THAN NOT that the Veteran's claimed bladder and bowel incontinence was aggravated by his current service connected conditions, to include cervical and lumbar spine conditions, because the 2002 genitourinary conditions were self-limited, transient and acute and the current genitourinary state is without problems.  Furthermore, it is as least as likely as not that the Veteran's complex medical conditions, to include uncontrolled Diabetes, uncontrolled hypertension, spilling of microalbuminia due to renal dysfunction, metabolic fluid imbalance, and supramobidly obesity related to, caused and aggravated his occasional bowel and urinary functions."

The Board finds that a clarifying medical opinion is needed.  Although the April 2015 VA examiner opined that the Veteran's claimed bladder and bowel incontinence were less likely than not aggravated by his current service-connected conditions, the examiner also stated that it was as least as likely as not that the Veteran's hypertension (in part) caused and aggravated his occasional bowel and urinary functions.  Notably, the Veteran is service-connected for hypertension.  As the examiner's statements appear to be contradictory, it is unclear whether the Veteran's bladder and bowel incontinence is caused or aggravated by a service-connected disability, to include hypertension.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran's electronic claims file, including a copy of this remand, to be reviewed by the VA examiner who prepared the April 2015 VA medical opinion (or a suitable substitute if that VA examiner is unavailable) for the purpose of preparing an addendum to the examination report regarding the claimed bladder and bowel incontinence.

The examiner is asked to opine as to whether the Veteran's claimed bladder and bowel incontinence is at least as likely as not (i.e., 50 percent probability or greater) caused or aggravated by his service-connected hypertension.  (Note: the Veteran has been service-connected for hypertension since August 1990).

Note:  The term "aggravation" means a lasting increase in severity of the underlying disability that is not due to the natural progress of the disease.

The examiner should provide a clear rationale and basis for all opinions expressed.

2.  After all development has been completed, the AOJ should review the case again based on the additional evidence.  If the benefit sought is not granted, the AOJ should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran and his representative a reasonable opportunity to respond before returning the record to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




